         Case 2:20-cv-00014-AM-CW Document 1 Filed 02/12/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   DEL RIO DIVISION



AMETH A. AYARZA,               C        A   S       E   NO. 2:20-cv-14



 -VS-


UNI1ED STATES OF AMERICA,
ENTERPRISE HOLDINGS, INC.,                          COMPLAINT
EAN HOLDINGS, L.L.C., d/b/ a
ENTREPRISE RENT-A-CAR, AND

JOE NICHOLAS REYES a/k/a
NICHOLAS JOE REYES    J                 U   R       Y   DEMAND

        Defendailts.



   1. P l a i n t i ff Ameth A . Ayarza, ("Plaintiff") brings this complaint against the

 UNITED STATES OF AMERICA, ("Defendant USA"), ENTERPRISE HOLDINGS,

 INC., ("ENTERPRISE HOLDINGS"), EAN HOLDINGS, L.L.C., d / b / a ENTERPRISE

 RENT-A-CAR, ("ENTERPRISE RENT-A-CAR") and JOE NICHOLAS REYES a / k / a

 NICHOLAS JOE REYES, ("DEFENDANT REYES"). Plaintiff brings this complaint

 against the United States o f America pursuant to the Federal To r t Claims A c t

 ("FTCA"), 28 U.S.C. §1346(b).

   2. P l a i n t i ff has presented his daims t o the appropriate federal agency f o r

 administrative settlement under the FTCA. Over six (6) months has elapsed and the

 Defendant USA has not responded to Plaintiff's




Plaintiff Ameth A. Ayarza's Complaint           P       a       g       e         1 of 7
         Case 2:20-cv-00014-AM-CW Document 1 Filed 02/12/20 Page 2 of 7



                                                                          2:20-cv-14
                                VENUE AND JURISDICTION

    3. Venue is proper in this district pursuant to 28 U.S.C. §1402(b).

    4. T h i s Court has jurisdiction over this claim against the Defendant USA for money

damages pursuant to 28 U.S.C. §1346(b)(1). The Court has subject matter jurisdiction

over the claims against all other Defendants pursuant to 28 U.S.C. § 1367(a).

                                         PARTIES

    5. Plaintiff AYARZA is a citizen and resident of Maverick County, Texas. H e

brings his individual claims for personal injury damages sustained in the subject crash.

    6. Defendant REYES, is a citizen and resident of Burleson, Texas. Defendant REYES

may be served at the following address: 6909 Shady Hills Ln., Burleson, Texas 76028.

Because Defendant REYES is a citizen of Texas he is "at home" in Texas and is subject to

general personal jurisdiction in a federal district court in Texas.

    7. Defendant ENTERPRISE RENT-A-CAR i s Delaware corporation w i t h i t s

principal place of business located at 600 Corporate Park Dr., St. Louis, MO 63105. This

Defendant may be served by serving its Texas registered agent for service of process:

CT Corporation System at 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136. This Court

has specific personal jurisdiction over Defendant Enterprise Rent-a-Car because it has

purposefully availed itself of the benefits and privileges of conducting business in Texas

and because the claims made against Enterprise Rent-a-Car i n this lawsuit arise

foreseeably from the purposeful direction of those activities to Texas. More specifically,

Enterprise Rent-a-Car was engaged in and conducting business activities in the State of

Texas. I t maintains places of business in Texas and employs citizens of Texas to engage

in commercial transactions to further its business interests in Texas. I t intentionally

solicited business i n Texas from residents of Texas, including Defendants USA and

Reyes i n this lawsuit and consummated a specific business transaction with those

Plaintiff Ameth A. Ayarza's Complaint      P          a          g        e         2 of 7
         Case 2:20-cv-00014-AM-CW Document 1 Filed 02/12/20 Page 3 of 7

                                                                              2:20-cv-14
Defendants -- the commercial rental o f a vehicle to Defendant USA — i n Texas.

Defendant Enterprise Rent-a-Car anticipated that it would derive revenue and profit

from that transactions and others from which it directly seeks the benefits of conducting

business in Texas. The claims made in this lawsuit arise directly from the purposeful

direction of those activities to Texas; it was foreseeable to Enterprise Rent-a-Car that the

purposeful direction of those commercial activities to Texas could result in a lawsuit in

Texas. I n particular, by engaging in commercial rentals of vehicles in Texas, Enterprise

Rent-a-Car assumed duties of ordinary care relative to other drivers in Texas in leasing

the vehicle. The exercise of personal jurisdiction over Defendant Enterprise Rent-a-Car

is consistent with due process and with the Texas Long-Arm Statute, and does not

offend traditional notions of fair play and substantial justice.

    8. Defendant ENTERPRISE HOLDINGS is a Missouri corporation with its principal

place o f business located at 600 Corporate Park Dr., St. Louis, M O 63105. T h i s

Defendant may be served by serving its Texas registered agent for service of process:

CT Corporation System at 1999 Bryan St., Ste. 900, Dallas, Texas 75201-3136. This Court

has specific personal jurisdiction over Defendant Enterprise Holdings because i t has

purposefully availed itself of the benefits and privileges of conducting business in Texas

and because the claims made against Enterprise Holdings i n this lawsuit arise

foreseeably from the purposeful direction of those activities to Texas. More specifically,

Enterprise Holdings was engaged in and conducting business activities in the State of

Texas. I t intentionally solicited business in Texas from residents of Texas, including

Defendants USA and Reyes i n this lawsuit and consummated a specific business

transaction with those Defendants -- the commercial rental of a vehicle to Defendant

USA -- i n Texas. Defendant Enterprise Holdings anticipated that i t would derive

revenue and profit from that transactions and others from which it directly seeks the

Plaintiff Ameth A. Ayarza's Complaint      P          a            g      e          3 of 7
          Case 2:20-cv-00014-AM-CW Document 1 Filed 02/12/20 Page 4 of 7

                                                                                2:20-cv-14
benefits of conducting business in Texas. The claims made in this lawsuit arise directly

from the purposeful direction o f those activities t o Texas; i t was foreseeable t o

Enterprise Holdings that the purposeful direction of those commercial activities to

Texas could result in a lawsuit in Texas. I n particular, by engaging in commercial

rentals o f vehicles i n Texas, Enterprise Holdings assumed duties of ordinary care

relative to other drivers i n Texas i n leasing the vehide. T h e exercise of personal

jurisdiction over Defendant Enterprise Holdings is consistent with due process and

with the Texas Long Arm Statute, and does not offend traditional notions of fair play

and substantial justice.

                                        FACTUAL ALLEGATIONS

        9. O n July 28, 2018, a t approximately 1:13 p.m., Plaintiff AMETH A .

AYARZA, ("Plaintiff Ayarza") was traveling south by the 2000 block of N. Veterans

Boulevard in Eagle Pass, Texas. A t the same time, Joe Nicholas Reyes ("Defendant

Reyes") was exiting left from a private driveway, trying to enter N. Veterans Boulevard.

He was operating a rented 2018 Ford Transit Van.

        10. A c c o r d i n g to Eagle Pass Police Department investigating officer Aaron

Gonzalez, while in the process of turning left, Defendant Reyes struck the vehicle that

Plaintiff Ayarza was operating. Officer Gonzalez determined that the only contributing

factor to this crash was Defendant Reyes' failure to yield the right of way to Plaintiff

Ayarza.

        11. P l a i n t i f f Ayarza sustained injuries as a result of the crash in question.

       12. B a s e d upon information and belief, Defendant Enterprise Rent-a-Car and

Defendant Enterprise Holdings rented the subject 2018 Ford Transit Van to Defendant

USA.



Plaintiff Ameth A. Ayarza's Complaint          P          a          g          e           4 of 7
         Case 2:20-cv-00014-AM-CW Document 1 Filed 02/12/20 Page 5 of 7


                                                                                 2:20-cv-14
        13. B a s e d upon information and belief, Defendant Reyes was a soldier with

the Texas National Guard under Title 32 orders at the time of the subject crash.

                                        FIRST CAUSEOF ACTION

        14. D e f e n d a n t Reyes committed actions of omission and commission, which

collectively and severally constituted negligence, and that negligence proximately

caused the crash in question and Plaintiff's damages.

        15. D e f e n d a n t Reyes owed Plaintiff a d u t y t o exercise ordinary care.

Defendant Reyes' acts or omission of negligence include, without limitation, one or

more of the following:

        (a) F a i l i n g to safely operate the subject vehicle;

        (b) F a i l i n g to maintain a proper lookout;

        (c) F a i l i n g to pay attention to attendant traffic and driving conditions; and,

        (d) F a i l i n g to yield the right of way to Plaintiff Ayarza at the time of the
               subject crash.

                                   SECONDCAUSEOF ACTION

        16. D e f e n d a n t s Enterprise Rent-a-Car and Enterprise Holdings committed

actions o f omission and commission, which collectively and severally constituted

negligence, and that negligence proximately caused the crash in question and Plaintiff

Ayarza's damages.

       17. D e f e n d a n t s Enterprise Rent-a-Car and Enterprise Holdings owed Plaintiff

Ayarza a duty to exercise ordinary care. Defendants EAN Holdings and Enterprise

Holdings' acts or omission of negligence include, without limitation, one or more of the

following:

       (a) R e n t i n g the subject vehicle to a reckless driver; and,

       (b) R e n t i n g the subject vehicle to an incompetent driver.


Plaintiff Ameth A. Ayarza's Complaint          P          a        g         e           5 of 7
         Case 2:20-cv-00014-AM-CW Document 1 Filed 02/12/20 Page 6 of 7


                                                                                  2:20-cv-14
        18. A t the time of the subject crash, Defendants Enterprise Rent-a-Car and

Enterprise Holdings owned the subject vehicle. Defendants Enterprise Rent-a-Car and

Enterprise Holdings entrusted the subject vehicle in question to an incompetent or

reckless driver. Defendant Defendants Enterprise Rent-a-Car and Enterprise Holdings,

knew or should have known that Defendant Reyes was an incompetent or reckless

driver at the time of the subject crash.

                                    THIRD CAUSEOF ACTION

        19. D e f e n d a n t USA committed actions of omission and commission, which

collectively and severally constituted negligence, and that negligence proximately

caused the crash in question and Plaintiff's damages.

       20. D e f e n d a n t USA owed Plaintiff a duty to exercise ordinary care. Defendant

USA's acts or omission of negligence include, without limitation, one or more of the

following:

        (a) A l l o w i n g a reckless driver to operate the subject van;

       (b) A l l o w i n g a reckless driver to rent the subject van;

       (c) F a i l i n g to properly supervise Defendant Reyes as he operated the subject
              van;

       (d) F a i l i n g to properly train Defendant Reyes in the operation of the subject
              van; and,

       (e) N e g l i g e n t l y entrusting the subject van to Defendant Reyes.

                                           DAMAGES

       21. A s a result of the subject crash, Plaintiff Ayarza has suffered in the past,

and will likely suffer i n the future, damages including physical pain and mental

anguish, physical impairment, disfigurement, lost earnings, loss of earning capacity,

and reasonable and necessary medical expenses.



Plaintiff Ameth A. Ayarza's Complaint         P          a          g        e        6 of 7
         Case 2:20-cv-00014-AM-CW Document 1 Filed 02/12/20 Page 7 of 7


                                                                               2:20-cv-14
        22. D e f e n d a n t s Reyes, Enterprise Rent-a-Car, and Enterprise Holdings are

liable for these actions and omissions and liable for Plaintiff's damages.

        23. U n d e r the Federal To r t Claims Act, the Defendant United States o f

America is liable for these actions and omissions and liable for Plaintiff's damages.

                                        PRAYERFOR RELIEF

        24. P l a i n t i f f requests judgment against all Defendants f o r compensatory

damages, prejudgment and post-judgment interest. Plaintiff also prays that Defendants

be cited to appear and answer herein, that this cause be set down for trial before a jury

and such other relief that the Court deems proper and just.

                                              Respectfully Submitted,

                                              WATTS GUERRA, LLP
                                              4 Dominion Dr. Bldg. 3, Ste. 100
                                              San Antonio, Texas 78257
                                              210.447.0500 Telephone
                                              210.447.0501 Facsimile
                                        By:                                •
                                                     CISCO GU
                                              State Bar No. 00796684
                                              fguerra@wattsguerra.com

                                              JOSE G. "JOEY" GONZALEZ, JR.
                                              State Bar No. 24007247
                                              jgonzalezewattsguerra.com

                                              ATTORNEYS FOR PLAINTIFF




Plaintiff Ameth A. Ayarza's Complaint         P         a         g            e     7 of 7
